DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1 and 3 have been amended. Objections to the Specification has been withdrawn. Claims 1-7 are currently pending. 

Response to Arguments

Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Letourneur in view of Kline does not explicitly teach claim 1 limitations “the second transmitting connecting component pair” and “second receiving connecting component pair”, the Examiner respectfully disagrees.

Letourneur discloses a USB hub circuit (Figs. 1, 100 & Fig. 5, 500; Col. 1, Lines 51-54, “device 100 may include an "upstream" port 102, a first downstream port 104, and a number of other downstream ports 106-1 to 106-n”; i.e. USB integrated circuit of claim 1) that receives both downstream USB 3.0 (Fig. 10, 1004, USB 3.0 Connector; i.e. first USB connector of claim 1) and downstream USB 2.0 device connectors (Fig. 10, 1006-n, USB 2.0 Connector; i.e. second USB connector of claim 1). Letourneur further discloses that the USB 2.0 connector contains a differential pair of lines (Fig. 5, D+/D- 524-0 Downstream; Col. 4, Lines 21-24, “data transfer section 508 may be connected to downstream ports 504, 506-1 to 506-n by downstream bi-directional serial data paths 524-0” i.e. coupled to a first transmitting pin pair of the second USB connector & coupled to a first receiving pin pair of the second USB connector of claim 1) and routes the differential pair of lines of the downstream USB 2.0 connector to an upstream port that receives the differential pair of lines (Fig. 5, Upstream port 502 with D+/D- path 512; Col. 4, Lines 16-18, “FIG. 5, a first signal path 512 may be a bi-directional serial data path that includes two signal lines D-/D+ that provide differential data values” i.e. second transmitting connecting component pair & second receiving connecting component pair of claim 1). While Applicant argues that the D+/D- differential lines of the upstream connector (Fig. 5, Upstream port 502 with D+/D- path 512) does not read on the limitations of the second transmitting connector component pair and the second receiving connecting component pair of claim 1 because the transmitting/receiving component pairs of Applicant’s invention is utilized for connecting to a Superspeed transmitter differential pair, the claim limitations do not explicitly state that the connecting component pair is utilized for Superspeed USB standard nor what types of signals are even being transmitted through the 

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Letourneur (US 8,112,571) in view of Kline (US 2015/0234764).

Regarding claim 1, Letourneur teaches a Universal Serial Bus (USB) integrated circuit (Fig. 1, 100, USB circuit), comprising: a first transmitting connecting component pair (Fig. 5, TX+ & Fig. 6, TX+; Col. 4, Lines 56-58, FIG. 6, a second signal path 614 and modified second signal path 614' may include two, two-wire uni-directional signal paths 614-0 and 614-1), configured to be coupled to a first transmitting pin pair of a first USB connector (Fig. 5, TX+, DN_PORT0; Col. 4, Lines 21-24, downstream ports 504, 506-1 to 506-n by downstream bi-directional serial data paths 524-0, 524-1 to 524-n); a first receiving connecting component pair (Fig. 5, RX+ & Fig. 6, RX+), configured to be coupled to a first receiving pin pair of the first USB connector (Fig. 5, RX+, DN_PORT0); a second transmitting connecting component pair (Fig. 5, D+; Col. 4, Lines 42-44, two-wire bi-directional signal path may be connected to multiple downstream ports, including a downstream port connected to the uni-directional signal paths), configured to be coupled to a first transmitting pin pair of a second USB connector (Fig. 5, DN_PORT1, Downstream port); a second receiving connecting component pair (Fig. 5, D-), configured to be coupled to a first receiving pin pair of the second USB connector (Fig. 5, DN_PORT1 Downstream port); a third transmitting connecting component pair (Fig. 11, 1152), configured to provide a flexible connection configuration to be adaptively coupled to one of a second transmitting pin pair of the first USB connector (Fig. 11, 1124-0, D+; Col. 9, Lines 4-7, Routing logic 1152 may selectively enable data paths between hub repeater 1148 and transaction translator 1150 to any of downstream bi-directional data paths 1124-0 to 1124-n). 
Letourneur teaches a USB hub circuit that receives both USB 3.0 and 2.0 device connectors and routes USB 3.0 signals via one pathway and routes the USB 2.0 signals from both the USB 3.0 device and USB 2.0 devices into a separate USB routing logic. Letourneur does not explicitly teach that the USB 2.0 device connector has a second transmitting and receiving 
Kline teaches a third transmitting connecting component pair (Fig. 4, 212; Paragraph 0056, a hardware interface selector (not shown) may include path selectors 212-218, connectors 262-264, and controller 280.  Path selectors 212-218 may be switches or other devices for routing data between contacts), configured to provide a flexible connection configuration to be adaptively coupled to one of a second transmitting pin pair of the first USB connector (Fig. 4, 263a) and a second transmitting pin pair of the second USB connector (Fig. 4, 264a; Paragraph 0056, Connectors 262-264 may be USB connectors and may have terminals, wires or pins 262a-d, 263a-d and 264a-d. Connectors 262-264 may be other types of connectors or have a different number of pins); and a third receiving connecting component pair (Fig. 4, 216; Paragraph 0057, Other configurations of pole contacts and throw contacts, and other types of switches may also be used), configured to provide a flexible connection configuration to be adaptively coupled to one of a second receiving pin pair of the first USB connector (Fig. 4, 263c) and a second receiving pin pair of the second USB connector (Fig. 4, 264c).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Letourneur to incorporate the teachings of Kline and use a third receiving connecting component switch to switch between pins from the first and second USB connectors, while also increasing the number of receiving/transmitting connecting component pair pins of the second USB connector. 
See Kline: Paragraph 0074) thus enhancing the capabilities of a USB system (See Kline: Paragraph 0004).

Regarding claim 3, Letourneur teaches a Universal Serial Bus (USB) integrated circuit (Fig. 1, 100, USB circuit), comprising: a first USB port link layer circuit (Fig. 5, UP_PORT0 502, Link Layer); a first switching circuit, wherein a first selecting end pair of the first switching circuit is coupled to a first transmitting end pair of the first USB port link layer circuit, and a second selecting end pair of the first switching circuit is coupled to a transmitting end pair of the second USB port link layer circuit; a first transmitting physical layer circuit (Fig. 11, 1144-0’, USB 2.0 PHY); a second switching circuit (Fig. 11, 1152, Routing logic), wherein a common end pair of the second switching circuit is coupled to an output end of the first transmitting physical layer circuit (Fig. 11, 1144-0’; Col. 8, Lines 51-54, upstream physical layer (PHY) circuit 1144-0' may provide an interface for transferring data between bi-directional differential data connection D+/D- and a controller circuit 1146 and/or a hub repeater 1148); a first transmitting connecting component pair, coupled to a first selecting end pair of the second switching circuit (Fig. 11, 1124-0, D+/D- of USB 3.0 Port); and a second transmitting connecting component pair, coupled to a second selecting end pair of the second switching circuit (Fig. 11, 1124-1, D+/D- of USB 2.0 Port).
Letourneur teaches a USB hub circuit that receives both USB 3.0 and 2.0 device connectors and routes USB 3.0 signals via one pathway and routes the USB 2.0 signals from both the USB 3.0 device and USB 2.0 devices into a separate USB routing logic. Letourneur does 
Kline teaches second USB port link layer circuit (Fig. 1A, 163, Second host device port link layer); a first switching circuit (Fig. 5, 451; Paragraph 0064, path selectors 451-453 may be arranged in a cascade fashion.  A first subset of path selectors, e.g., path selector 451, may be coupled to a second subset of path selectors, e.g., path selectors 452-453), wherein a first selecting end pair of the first switching circuit is coupled to a first transmitting end pair of the first USB port link layer circuit (Fig. 3, 150, Path selector coupled to first host 162), and a second selecting end pair of the first switching circuit is coupled to a transmitting end pair of the second USB port link layer circuit (Fig. 3, 150, Path selector coupled to second host 163); a first transmitting physical layer circuit (Fig. 6, 452), having an input end pair coupled to a common end pair of the first switching circuit (Fig. 6, 452 cascade connection to 451).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Letourneur to incorporate the teachings of Kline and incorporate a second host link layer that is coupled to cascading switches which connect to the second hub circuit of Letourneur (See Letourneur: Fig. 11, 1108, Hub circuit). 
One of ordinary skill in the art would be motivated to make the substitution in order to allow upgrading the number of hosts/devices and device connections that can be used (See Kline: Paragraph 0074) thus enhancing the capabilities of a USB system (See Kline: Paragraph 0004).

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Letourneur (US 8,112,571) in view of Kline (US 2015/0234764) in further view of Tsukamoto (US 2017/0364465).

Regarding claim 2, Letourneur in view of Kline teaches the circuit of claim 1. Letourneur further teaches wherein: in a case where the first transmitting connecting component pair, the first receiving connecting component pair, the third transmitting connecting component pair, and the third receiving connecting component pair (Fig. 5, DN_PORT0, 504) are coupled to the first USB connector (Col. 2, Lines 50-53, Downstream ports 204, 206-1 to 206-n may each also include one or more conductive connections on which data may be received from the direction of an end point device, or transmitted toward an end point device), the first USB connector is a USB connector (Fig. 11, USB 3.0), and in a case where the second USB connector (Fig. 5, DN_PORT1, 506-1), the second USB connector is a USB connector (Fig. 11, USB 2.0).
Letourneur does not explicitly teach where the second transmitting connecting component pair, the second receiving connecting component pair, the third transmitting connecting component pair and the third receiving connecting component pair are coupled to the second USB connector.
Kline teaches where the second transmitting connecting component pair (Fig. 4, 264a), the second receiving connecting component pair (Fig. 4, 264c), the third transmitting connecting component pair (Fig. 4, 212) and the third receiving connecting component pair are coupled to the second USB connector (Fig. 4, 216). 

One of ordinary skill in the art would be motivated to make the substitution in order to allow upgrading the number of devices and device connections that can be used (See Kline: Paragraph 0074) thus enhancing the capabilities of a USB system (See Kline: Paragraph 0004).
Neither Letourneur nor Kline explicitly teach the first and second USB connectors being Type-C.
Tsukamoto teaches the first USB connector is a USB Type-C connector, the second USB connector is a USB Type-C connector (Figs. 2A-C & Fig. 11; Paragraph 0024, Universal Serial Bus Type-C Cable and Connector Specification, Revision 1.1, Apr.  3, 2015, USB Implementers Forum, Inc.  defines an universal serial bus (USB) connector called Type-C connector). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Letourneur to incorporate the teachings of Tsukamoto and USB Type-C connector types for a . 
One of ordinary skill in the art would be motivated to make the substitution in order to yield the obvious result of adapting the USB system to commonly used protocols such as USB Type-C, thus satisfying industry specifications and further allow flippable/reversible connectors (See Tsukamoto: Paragraph 0026).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Letourneur (US 8,112,571) in view of Kline (US 2015/0234764) in further view of Voto (US 2016/0371213).

Regarding claim 4, Letourneur in view of Kline teaches the circuit of claim 3. Letourneur teaches a first port link layer (Fig. 5, UP_PORT0 502, Link Layer). Letourneur does not explicitly teach a third switch coupled to both the first USB port link layer circuit and the second USB port link layer circuit and coupled to the output of a first receiving PHY, and a fourth switch coupled to the input of the first receiving PHY and further coupled to a first receiving pin and a second receiving pin. 
Kline teaches the circuit further comprising: a third switching circuit (Fig. 6; Paragraph 0065, path selectors 415-453 may route a USB-formatted data signal from host device 472 to one of end devices 473-476.  Unlimited levels of the cascade may be used, and each path selector may have an unlimited number of switches or contacts), wherein a first selecting end pair of the third switching circuit is coupled to a first receiving end pair of the first USB port link layer circuit (Fig. 1A, 162, First host), and a second selecting end pair of the third switching circuit is coupled to a receiving end pair of the second USB port link layer circuit (Fig. 1A, Second host); a fourth switching circuit (Fig. 6, 453); a first receiving connecting component pair (Fig. 4, 263), coupled to a first selecting end pair of the fourth switching circuit (Fig. 4, 212 Switch; Paragraph 0059, one or more path selectors may be used, and each path selector may comprise one or more switches or other devices for routing data between contacts); and a second receiving connecting component pair (Fig. 4, 264), coupled to a second selecting end pair of the fourth switching circuit (Fig. 4, 212).

Voto teaches a USB integrated circuit (Fig. 4, 410), a first receiving physical layer circuit (Fig. 4, Downstream PHYs), having an output end pair coupled to a common end pair of the third switching circuit (Fig. 6, 516, Switching Device); a fourth switching circuit (Fig. 6, 453), wherein a common end pair of the fourth switching circuit is coupled to an input end of the first receiving physical layer circuit (Fig. 4, 416, Switch coupled to PHY’s 422).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Letourneur to incorporate the teachings of Voto and include multiple PHYs connecting to the USB port link layers. 
One of ordinary skill in the art would be motivated to make the substitution in order to support multiple connections to a USB host (See Voto: Paragraph 0040) while at the same time while also saving circuit space (See Voto: Paragraph 0046).

Regarding claim 5, Letourneur in view of Kline in further view of Voto teaches the circuit of claim 4. Letourneur further teaches wherein the first transmitting connecting component pair (Fig. 5, TX+ & Fig. 6, TX+; Col. 4, Lines 56-58, FIG. 6, a second signal path 614 and modified second signal path 614' may include two, two-wire uni-directional signal paths 614-0 and 614-1), configured to be coupled to a first transmitting pin pair of a first USB connector (Fig. 5, TX+, DN_PORT0; Col. 4, Lines 21-24, downstream ports 504, 506-1 to 506-n by downstream bi-directional serial data paths 524-0, 524-1 to 524-n); a first receiving connecting component pair (Fig. 5, RX+ & Fig. 6, RX+), configured to be coupled to a first receiving pin pair of the first Fig. 5, RX+, DN_PORT0); the second transmitting connecting component pair (Fig. 5, D+; Col. 4, Lines 42-44, two-wire bi-directional signal path may be connected to multiple downstream ports, including a downstream port connected to the uni-directional signal paths) is configured to provide a flexible connection configuration to be adaptively coupled to one of a second transmitting pin pair of the first USB connector (Fig. 5, DN_PORT1, Downstream port) and a first transmitting pin pair of the second USB connector (Fig. 5, D+); and the second receiving connecting component pair (Fig. 5, D-), configured to be coupled to one of a second receiving pin pair of the first USB connector (Fig. 11, D- of 1104) and a first receiving pin pair of the second USB connector (Fig. 11, D- of 1106-0).

Regarding claim 6, Letourneur in view of Kline in further view of Voto teaches the circuit of claim 4. Letourneur does not explicitly teach the circuit comprising: a second transmitting physical layer circuit, wherein an input end pair of the second transmitting physical layer circuit is coupled to a second transmitting end pair of the first USB port link layer circuit; and a third transmitting connecting component pair, coupled to an output end pair of the second transmitting physical layer circuit.
Voto teaches the circuit comprising: a second transmitting physical layer circuit (Fig. 4, Downstream PHY), wherein an input end pair of the second transmitting physical layer circuit is coupled to a second transmitting end pair of the first USB port link layer circuit (Fig. 4, 418, Upstream); and a third transmitting connecting component pair, coupled to an output end pair of the second transmitting physical layer circuit (Fig. 4, 416 and USB Device connectors).

One of ordinary skill in the art would be motivated to make the substitution in order to support multiple connections to a USB host (See Voto: Paragraph 0040) while at the same time while also saving circuit space (See Voto: Paragraph 0046).

Regarding claim 7, Letourneur in view of Kline in further view of Voto teaches the circuit of claim 4. Letourneur does not explicitly teach the circuit comprising: a second receiving physical layer circuit, wherein an output end pair of the second receiving physical layer circuit is coupled to a second receiving end pair of the first USB port link layer circuit; and a third receiving connecting component pair, coupled to an input end pair of the second receiving physical layer circuit.
Voto teaches the circuit comprising: a second receiving physical layer circuit (Fig. 4, Downstream PHY), wherein an output end pair of the second receiving physical layer circuit is coupled to a second receiving end pair of the first USB port link layer circuit (Fig. 4, 418, Upstream); and a third receiving connecting component pair, coupled to an input end pair of the second receiving physical layer circuit (Fig. 4, 416 and USB Device connectors).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Letourneur to incorporate the teachings of Voto and include multiple PHYs connecting to the USB port link layers. 
See Voto: Paragraph 0040) while at the same time while also saving circuit space (See Voto: Paragraph 0046).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

USPGPUB 20170017595 to Schnell teaches multiple types of USB ports coupling connectors with transmitting/receiving pins to a USB hub switching system (See Figure 2).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185